—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Kowtna, J.), imposed October 28, 1996.
Ordered that the sentence is affirmed.
Appellate review of the defendant’s contention that the sentence was excessive was effectively waived by him as part *348of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). We have, however, examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816).
The remaining issues raised by the defendant are unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v McKane, 222 AD2d 458; People v Bethea, 207 AD2d 793). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.